Citation Nr: 1118377	
Decision Date: 05/12/11    Archive Date: 05/17/11

DOCKET NO.  07-32 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for acne, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for degenerative changes of the lumbar spine, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for bilateral pes planus (flat feet), currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The Veteran had active service from September 1990 to September 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs Regional Office (RO) in St. Louis, Missouri, which-in pertinent part, denied the Veteran's increased disability rating claims.  The RO in Montgomery, AL, certified the appeal to the Board and exercises current jurisdiction over the claims file.

The May 2006 rating decision also denied an increased rating for the Veteran's right ankle disability, which he appealed.  Following issuance of the statement of the case, however, the Veteran specifically indicated on his substantive appeal (VA Form 9) that he did not desire to perfect his appeal of the right ankle issue.  Therefore, the right ankle issue is not before the Board and will not be addressed in the decision below.  See 38 C.F.R. §§ 20.200, 20.202 (2010).

A September 2009 Board letter informed the Veteran that his requested Board hearing at the Board's Central Offices in Washington, DC, was scheduled for January 2010.  He failed to appear for his hearing, however, and VA has not received a statement of good cause for the Veteran's failure to appear.  Thus, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702(d) (2010).

A January 2005 rating decision determined new and material evidence was not received to reopen a claim for entitlement to service connection for athlete's foot, and the Veteran appealed.  A statement of the case was issued in November 2005, and there is no indication the Veteran did not receive it.  He submitted a VA Form 9 in August 2006, for which a December 2006 RO letter informed him that his substantive appeal was untimely and of his right to appeal that determination.  See 38 C.F.R. §§ 19.32, 19.34 (2010).  The claims file contains no further correspondence on that issue.  Hence, the issue of entitlement to service connection for athlete's foot is not before the Board and will not be discussed in the decision below.  See 38 C.F.R. § 20.200 (2010).

In February 2010, the Board remanded the case to the RO, via the Appeals Management Center (AMC), in Washington, DC, for additional development.  The   AMC/RO completed the additional development as directed, continued to deny the claims for increased ratings, and returned the case to the Board for further appellate review.


FINDINGS OF FACT

1.  The AMC/RO completed the additional development directed in the February 2010 Board remand.

2.  The Veteran's acne has not manifested with deep, pus-filled scars or with at least two attributes of disfigurement of the head, face, or neck, at any time during the current rating period.

3.  The Veteran's degenerative arthritis of the lumbar spine has not manifested with forward flexion greater than 30 degrees but not greater than 60 degrees, combined range of motion of not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, at any time during the current rating period.

4.  The Veteran's bilateral flat foot has not manifested with severe symptoms during the current reporting period.


CONCLUSIONS OF LAW

1.  The requirements for an evaluation higher than 10 percent for acne are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.7, 4.118, Diagnostic Code 7817, 7828 (2010).

2.  The requirements for an evaluation higher than 10 percent for degenerative arthritis of the spine are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a,  General Rating Formula For Diseases and Injuries of the Spine (General Formula), Diagnostic Code 5242 (2010).

3.  The requirements for an evaluation higher than 10 percent for bilateral flatfoot are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5276 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to the decision appealed, VA notified the Veteran in September 2005 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  A March 2006 RO letter reiterated the information in the September 2005 letter and provided adequate notice of how disability ratings and effective dates are.  The Board finds that these letters complied with the VCAA notice requirements.  See 38 C.F.R. § 3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The examinations contain all findings necessary to evaluate the claims under the applicable law and regulations, and were based on a complete examination and consideration of the full history.  The Board notes that the December 2005 skin examination report notes that the Veteran had received treatment for his acne from a private dermatologist, but no private records are associated with the claims file.  The Board notes further, that both the September 2005 and March 2006 letters instructed the Veteran to tell the RO about any records, VA or private, that would help decide his claim.  There is no record of any response from him, other than in May 2009, when VA contacted him by telephone, and he stated there was no further information to submit on his claim.

In light of these factors, the Board finds no failure to assist the Veteran.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (The duty to assist is not a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential.).  The Board finds further that he was afforded a meaningful opportunity to participate in the adjudication of the claims at all stages of the claims process via the presentation of pertinent evidence and testimony.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  In sum, there is no evidence of any VA error in notifying or assisting the Veteran, and neither nor his representative asserts any, that reasonably affects the fairness of this adjudication.  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Governing Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath, 1 Vet. App. at 594.  Where an increase in the level of a service-connected disability is at issue, however, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nonetheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in this decision is, therefore, undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Skin Disorder

Rating Criteria

The skin rating criteria were changed, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (2008).  The Veteran's claim, however, was received prior to the effective date.  Nonetheless, this is of no consequence in the Veteran's case, as the prior and current criteria for acne are the same.  As a result, for simplification, the Board will refer only to the current criteria.

Acne is rated under Diagnostic Code 7828.  See 38 C.F.R. § 4.118.  These codes provide that, deep acne (deep inflamed nodules and pus-filled cysts) affecting 40 percent or more of the face and neck warrants an evaluation of 30 percent. Diagnostic Code 7828 also provides that acne may be rated as disfigurement of the head, face or neck or as scars, under Diagnostic Code 7800 depending on the predominant disability.  Id.

Diagnostic Code 7800, pertaining to disfigurement of the head, face, or neck, provides that an evaluation of 10 percent is warranted for disability of the skin of the head, face, or neck with one characteristic of disfigurement.  An evaluation of 30 percent requires disability of the skin of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears, (auricles), cheeks, lips) or with two or three characteristics of disfigurement.  Id.

Note (1) to Diagnostic Code 7800 provides that the 8 characteristics of disfigurement, for purposes of evaluation under § 4.118, are as follows:

Scar 5 or more inches (13 or more cm.) in length. Scar at least one-quarter inch (0.6 cm.) wide at widest part. Surface contour of scar elevated or depressed on palpation. Scar adherent to underlying tissue. Skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.). Skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.). Underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.). Skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

Analysis

By way of history, an October 1995 rating decision granted service connection for acne with an initial 10 percent rating, effective September 1994.  As alluded to earlier, VA received the Veteran's current claim for an increased rating in May 2005.

The VA outpatient records note that the Veteran is human immunovirus deficiency (HIV) positive, and there are several entries where he presented with periodic eruptions of skin lesions.  A May 2005 VA outpatient entry notes the Veteran's presentation with complaints of utricaric lesions and itching throughout his body.  Physical examination revealed multiple raised erythmatous lesions and multiple scratch marks.  The diagnostic impression was an allergic reaction to an allergen with acute onset of symptoms.  The examiner did not note any indication that the Veteran's acute episode was related to his standing acne disorder.  There are other outpatient entries that attribute periodic skin eruptions to allergic rhinitis.

The December 2005 VA examination report notes that the Veteran reported his acne was constant, but it increased in severity-depending on whether he had medication to take for it.  He reported further that it was much better when treated with oral antibiotics.  He told the examiner that his acne was located only on his face, and he denied any involvement of his chest and back.  Over the prior 12 months he had used Retin-A gel daily at bedtime for six months, but he ran out of it five months before the examination.  He noted initial improvement but his face flared again.  Two weeks prior to the examination, a physician prescribed Differin gel for topical application at bedtime.  The Veteran noted that it seemed to be helping.  Physical examination revealed open and closed comedones located on the cheeks, nose, forehead, and chin.  There also was scale of the neck which the examiner noted was the result of the Veteran having used the Differin gel.  There also were occasional papules as well as a few pustules located on the chin and on the forehead.  The examiner diagnosed acne vulgaris.

Upon receipt of the examination report, as set forth in the Introduction, the May 2006 rating decision continued the Veteran's 10 percent rating for his acne, as there was no evidence of required systemic therapy for a period longer than six weeks.  The Board notes, however, that the RO evaluated the Veteran's acne analogously as exfoliative dermatitis under Diagnostic Code 7817.  The rating decision does not reflect a rationale for the RO eschewing the specific Diagnostic Code for acne.  The Board will confine its review solely to Diagnostic Code 7828, the specific code for acne.  See Suttmann v. Brown, 5 Vet. App. 127, 135 (1993).

The examiner did not indicate the percentage of the Veteran's face and neck affected by his acne.  Nonetheless, the objective findings on clinical examination did not include deep inflamed nodules and pus-filled cysts.  As a result, the Veteran's acne did not meet or approximate the criteria for the next higher, 30 percent rating, under Diagnostic Code 7828 as of the date of the December 2005 examination.  Neither was a higher rating met or approximated under Diagnostic Code 7800.  38 C.F.R. § 4.7.

The VA outpatient records dated in 2007 and 2009 note outbreaks of boils and folliculitis on the Veteran's chest and back, and an instance of a boil on his thigh that required surgical irrigation.  The examiners, however, did not connect these eruptions to the Veteran's service-connected acne.  In 2007 the diagnostic impression was a staph infection and, in 2009, cellulitis.

In light of the Veteran's assertion in his notice of disagreement that his symptoms had worsened since the 2005 examination, the Board remanded for a current examination.  The May 2010 examination report notes that the examiner conducted a review of the claims file.  The report notes that the Veteran reported the history of his acne essentially as reported at the 2005 examination.  Physical examination revealed the extent of the Veteran's face and neck affected as 40 percent or greater, but the examiner noted the severity as superficial with comedones, papules, pustules, superficial cysts.  These objective findings on clinical examination show the Veteran's acne to have continued to more nearly approximate a 10 percent rating.  38 C.F.R. § 4.7.  The Board finds a higher rating was not met or approximated, as the Veteran's acne did not manifest as deep or with pus-filled cysts.  See 38 C.F.R. § 4.118, Diagnostic Code 7828.

The Boards notes the examination report notation that the Veteran had undergone ultraviolet treatment three times a week for a period greater than six weeks, but this factor does not entitled the Veteran to a higher rating as it is not part of the rating criteria under Diagnostic Code 7828 for acne.  Nor did the findings at the 2010 examination include disfigurement of the head, face, or neck, as set forth in 38 C.F.R. § 4.118, Diagnostic Code 7800.  Thus, the Board finds the Veteran's acne has manifested at no more than the 10 percent rate throughout this current rating period.  38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic Code 7828.  There is no factual basis for a staged rating for any part of the current rating period.

Lumbar Spine and Flat Feet

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; see also 38 C.F.R. § 4.45.

Lumbar Spine.

The May 2006 rating decision notes that the Veteran's 10 percent rating for degenerative arthritis of the spine is assigned under Diagnostic Code 5242.  See 38 C.F.R. § 4.71a, General Formula.

These codes provide that, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 20 percent rating applies if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, if the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, if the disability is manifested by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  For forward flexion of the thoracolumbar spine of greater than 60 degrees but not greater than 85 degrees; or, a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, a 10 percent rating applies.  Id.

As indicated in the criteria just set forth, the General Formula specifically provides for the impact of pain and stiffness, etc.  This is deemed to subsume the provisions of 38 C.F.R. §§ 4.40 and 4.45.  See Drafters Comments, 68 Fed. Reg. 51,454-51,455 (Aug, 27, 2003).  As a result, the application of §§ 4.40 and 4.45, as interpreted in Deluca, supra, are not for application.  In the Veteran's case, however, the Board must take cognizance of them, in as much as Diagnostic Code 5242 specifically references Diagnostic Code 5003 for degenerative arthritis.

Diagnostic Code 5003 provides that degenerative arthritis established by X-ray is rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the joint involved.  Further, if the limitation of motion of the joint involved is noncompensable, a rating of 10 percent is applicable.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, but with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and occasional incapacitating exacerbations, a 20 percent evaluation is assigned.  With X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, a 10 percent rating is assigned.  Diagnostic Code 5003.  

With any form of arthritis, painful motion is an important factor.  It is the intention of the rating schedule to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  A compensable evaluation under Diagnostic Code 5003 and 38 C.F.R. § 4.59 (for painful motion) is in order where arthritis is established by X-ray findings and no actual limitation of motion of the affected joint is demonstrated.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Where compensable limitation of motion is demonstrated in the joint, the Lichtenfels rule is not applicable.  

Analysis

Historically, the October 1995 rating decision also granted service connection for the low back disorder with a 10 percent rating, effective September 1994.  As was the case with the acne claim, VA received the Veteran's claim for an increased rating for his back disorder in May 2005.

The March 2006 VA examination report notes that the Veteran worked full time as a letter carrier, and he complained that his back hurt whenever he did any type of bending.  He denied any radiation of pain or bowel or bladder involvement.  He also denied use of any type brace or assistive device.  He told the examiner that over-the-counter medications provided good relief for his symptoms.  Physical examination revealed the Veteran's gait as normal.  Range of motion on forward flexion was 0 to 80 degrees; backward extension to 20 degrees; and lateral flexion of 0 to 30 degrees bilaterally.  Rotation was also to 30 degrees on both the right and left.  There was no abnormal curvature or point tenderness.  Straight leg raising was negative bilaterally, strength was 5/5 and deep tendon reflexes 1+ bilaterally.  The examiner diagnosed lumbar strain with no neurological deficits.  X-rays were read as normal.

The objective findings on clinical examination show the Veteran's lumbar spine disorder to more nearly approximate a 10 percent rating.  38 C.F.R. § 4.7.  A higher rating was not met or approximated, as range of motion on forward flexion was better than 0 to 60 degrees, and combined range of motion of 220 degrees was better than 120 degrees.  38 C.F.R. § 4.71a, General Formula.  Further, the examiner noted that there was no additional loss of range of motion due to pain, weakness, fatigability, or incoordination. See 38 C.F.R. §§ 4.40, 4.45; DeLuca.

The VA outpatient records do not indicate any increase in the severity of the Veteran's low back after the 2006 examination.  Entries of August and November 2007 note the Veteran's musculoskeletal system was normal, as was his neurological examination.  In August 2009 the Veteran complained of numbness and tingling of the feet,  The examiner indicated probable neuropathy.  An October 2009 entry notes a similar complaint, and the Veteran reported it was aggravated on prolonged standing.  The examiner did not note any objective findings but noted neuropathy and prescribed a trial of neurotin.  There is no indication that the Veteran's symptoms were associated with his low back disorder.  In April 2010 the Veteran continued to complain of chronic lower extremity neuropathy.  The examiner noted that he did not believe the Veteran's neuropathy was secondary to either his HIV or his HIV medications.  No other etiology was suggested.

The May 2010 examination report notes that the examiner conducted a review of the claims file.  The Veteran did not report any symptomatology related to his back.  He denied any bowel or bladder involvement, as well as numbness or paresthesias.  He also denied a history of stiffness, spasm, or flare-ups.  There was no indication of any incapacitating episodes.  The Veteran's main complaint was pain, which he described as aching and having occurred daily.  He denied radiation of the pain.  Physical examination revealed the Veteran's posture, gait, and head position as normal and symmetrical in appearance.  There was no abnormal curvatures or ankylosis.  There was no evidence of muscle spasm or guarding.  Range of motion on forward flexion was 0 to 85 degrees; backwards extension to 25 degrees; and, lateral rotation and flexion 0 to 25 degrees each bilaterally, all with objective evidence of pain on motion.  X-rays were read as having shown no abnormalities.  The examiner diagnosed a lumbar strain and noted that the Veteran's functional loss was mild.

The Board finds that the objective findings on clinical examination show the Veteran's lumbar spine degenerative arthritis more nearly approximates a 10 percent rating.  38 C.F.R. § 4.7.  The Board finds a higher rating was not met or approximated, as both range of motion on forward flexion and combined range of motion of the thoracolumbar spine were significantly better than the values which would warrant a 20 percent rating.  See 38 C.F.R. § 4.71a, General Formula.  Further, the examiner noted that there was no evidence of additional loss of range of motion due to pain, stiffness, or repetitive use, etc.  See DeLuca, supra.  The Board notes further that the Veteran's neurological examination was normal.

In sum, the Board finds the Veteran's lumbar spine disorder has continued to manifest at 10 percent throughout this current rating period.  38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, General Formula, Diagnostic Code 4242.  There is no factual basis to support a staged rating for any part of the current rating period.


Flat Feet.

Flat feet are evaluated under Diagnostic Code 5276.  See 38 C.F.R. § 4.71a.  These codes provide that, moderate flatfoot, with weight-bearing line over or medial to the great toe, inward bowing of the tendon Achilles, and pain on manipulation and use of the feet, warrants a 10 percent evaluation.  In cases of severe bilateral flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities, a 30 percent evaluation is assigned.  Id.

Analysis

Historically, a February 2002 rating decision granted service connection for bilateral flat foot with a 10 percent rating, effective September 1994.  The January 2006 examination report notes that the Veteran reported he had not missed any days from work due to his flat feet, but he was not able to function at 100 percent capacity because of foot pain.  Over-the-counter medications provided relief of his symptoms,  Physical examination revealed a normal gait.  The Achilles tendons were normal bilaterally, and there was no evidence of abnormal weight bearing.  The examiner noted that X-rays were normal, and that his examination could not confirm a diagnosis of flat feet.

The May 2010 examination report notes the Veteran denied swelling, heat, redness, stiffness, weakness, lack of endurance, or other symptoms.  The main symptom he complained of was pain on the plantar surfaces.  The Veteran reported at least weekly flare-ups which could last up to a day.  He also reported he could stand for 15 to 30 minutes, and he could walk more than 0.25 of a mile but less than a mile.  The Veteran assessed the effectiveness of his orthotic inserts as fair.  Physical examination revealed no evidence of swelling, tenderness, instability, weakness, or abnormal weight bearing.  There was evidence of painful motion.  Alignment of the Achilles tendons was normal on both weight hearing and nonweight bearing.  There was no forefoot malalignment.  The examiner assessed the Veteran's pronation as moderate.  An arch was present on nonweight bearing but not on weight bearing.  There was no pain on manipulation of either foot.  There was no muscle atrophy of either foot.  X-rays were read as having shown mild hallux valgus and flat foot bilaterally.  Soft tissues were unremarkable.

The Board finds that the objective findings on clinical examination show the Veteran's flat foot to have more nearly approximated moderate bilateral flat foot and the assigned 10 percent rating at both examinations.  38 C.F.R. § 4.7.  The Board finds severe bilateral flat foot was not met or approximated, as the examiner specifically noted the absence of pain on manipulation, as well as the absence of evidence of swelling on use.  Further, the examiner did not note any increased symptoms due to pain, etc.  Thus, the Board finds the objective findings on clinical examination show the Veteran's bilateral flat foot has continued to manifest at 10 percent throughout the current rating period.  38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5276.  There is no factual basis to support a staged rating for any part of the current rating period.

The Board has also considered the propriety of a referral for consideration of higher ratings on an extraschedular basis under 38 C.F.R. § 3.321(b)(1).  The Board, however, finds that the rating criteria describe the Veteran's skin, lumbar spine, and bilateral flat foot disabilities and the levels of the severity of those disabilities.  This means the Veteran's disability picture for his disabilities is not exceptional.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In the absence of an exceptional disability picture, referral for extraschedular consideration is not allowed.  See 38 C.F.R. § 3.321(b)(1).

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claims, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).







ORDER

Entitlement to an increased rating for acne is denied.

Entitlement to an increased rating for degenerative changes of the lumbar spine is denied.

Entitlement to an increased rating for bilateral flat foot is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


